  Case 21-40512          Doc 13       Filed 04/16/21 Entered 04/16/21 13:42:44          Desc Main
                                        Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

 IN RE:
                                                     Case No. 21-40512
 TROPHY HOSPITALITY,                                 Chapter 11
 LLC
                                    Debtor

                            MOTION OF SUBCHAPTER V TRUSTEE
                           FOR POST-PETITION SECURITY DEPOSIT
YOUR RIGHTS MAY BE AFFECTED BY THE RELIEF SOUGHT IN THIS PLEADING. YOU SHOULD READ THIS PLEADING
CAREFULLY AND DISCUSS IT WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE. IF YOU OPPOSE
THE RELIEF SOUGHT BY THIS PLEADING, YOU MUST FILE A WRITTEN OBJECTION, EXPLAINING THE FACTUAL
AND/OR LEGAL BASIS FOR OPPOSING THE RELIEF.

NO HEARING WILL BE CONDUCTED ON THIS APPLICATION UNLESS A WRITTEN OBJECTION IS FILED WITH THE
CLERK OF THE UNITED STATES BANKRUPTCY COURT AND SERVED UPON THE PARTY FILING THIS PLEADING
WITHIN TWENTY-ONE (21) DAYS FROM THE DATE OF SERVICE SHOWN IN THE CERTIFICATE OF
SERVICE UNLESS THE COURT SHORTENS OR EXTENDS THE TIME FOR FILING SUCH OBJECTION. IF NO OBJECTION IS
TIMELY SERVED AND FILED, THIS PLEADING SHALL BE DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER
AN ORDER GRANTING THE RELIEF SOUGHT. IF AN OBJECTION IS FILED AND SERVED IN A TIMELY MANNER, THE
COURT WILL THEREAFTER SET A HEARING WITH APPROPRIATE NOTICE. IF YOU FAIL TO APPEAR AT THE HEARING,
YOUR OBJECTION MAY BE STRICKEN. THE COURT RESERVES THE RIGHT TO SET A HEARING ON ANY MATTER.


        COMES NOW SCOTT M. Seidel, Subchapter V Trustee (the “Trustee”) in the above-

numbered bankruptcy case, and files this his Motion for Post-Petition Security Deposit (the

“Motion”) pursuant to LBR 2016(e) and in support hereof, would show the Court the following:

        1.       This case was filed under Chapter 11 of the Bankruptcy Code on April 8, 2021 and

was designated as a Subchapter V Chapter 11 case.

        2.       On April 15, 2021, the Trustee was appointed.

        3.       Pursuant to this Motion, Trustee requests a post-petition security deposit or retainer

of $6,000.00 paid in three (3) monthly installments of $2,000.00 with the first installment due

upon Court approval and the remaining monthly installments paid on the same day of each

succeeding month.

        4.       Trustee shall hold such funds in a federally insured account until such time as

Trustee’s fees and expenses have been approved by an order of this Court or upon further order of

Motion for Post-Petition Security Deposit                                                        Page 1
  Case 21-40512          Doc 13       Filed 04/16/21 Entered 04/16/21 13:42:44      Desc Main
                                        Document     Page 2 of 2



this court.

        WHEREFORE, PREMISES CONSIDERED, the Trustee prays that this Motion be

approved by this Court under the terms specified above, and for such other and further relief to

which he may show himself to be justly entitled.

                                                Respectfully Submitted,

                                                /s/ Scott M. Seidel
                                                 Scott M. Seidel, Esq.

                                                SUBCHAPTER V TRUSTEE




                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing instrument was served on the
parties on the attached mailing list in accordance with LBR 9013(f) either through the Court’s
electronic notification system as permitted by Appendix 5005 III. E. to the Local Rules of the U.S.
Bankruptcy Court for the Eastern District of Texas, or by first class United States Mail, postage
prepaid on this the 16th day of April 2021.

                                                       /s/ Scott M. Seidel
                                                       Scott M. Seidel




Motion for Post-Petition Security Deposit                                                    Page 2
